UNITED STATES DISTRICT COURT

FoR 'rHE DISTRICT oF CoLUMBIA F I L E D
AUG -
Robin H@ad, ) a k 2 2013
) f ’ U‘S- D»"sz '
Plaintiff, ) courts f°' the Di;ltcricgt ci?:gltiizlirittii);
)
v. ) Civil Action N0.
) l?> -l l 9 l
NSA er al., )
)
)
Defendants. )

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff’s pro se complaint and
application for leave to proceed in forma pauperis. Pursuant to 28 U.S.C. § 191 5(e), the Court is
required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.
28 U.S.C. § l9l5(e)(2)(B)(i).

Plaintiff is a resident of Las Vegas, Nevada, and former "owner of Playboy Escorts, a call
girl service" in Houston, Texas. Compl. at 1 & Attach. She sues the United States and certain
agencies and agency components for "predatory sextortions" allegedly committed by the
National Security Agency, the Federal Bureau of Investigation, the Central lntelligence Agency,
and the Bureau of Alcohol, Tobacco, Firearrns and Explosives. Compl. at l. Plaintiff alleges
that such acts were committed "via military equipment, intelligence/counter-intelligence,
hacking, wiretap, etc.," and that "President Bill Clinton was their stated target for me to take out
initially," but that "state & political officials such as judges, etc. was [sic] also stated as part of
the endless list." Id. The foregoing statements are just the first paragraph of the complaint,

which continues in this incredulous manner for four more pages.

Plaintiff cites her previous case the District of Nevada dismissed, not surprisingly, "with
prejudice as delusional and frivolous." Ia’. at 6; see Heaa’ v. FB1, N0. 2:08-CV-0l028, 2008 WL
4981347 (D.Nev. Nov. l9, 2008) (finding the plaintiffs similarly pleaded allegations "fantastic,
delusional, irrational, and frivolous"). The instant complaint fares no better because it, too,
presents the type of fantastic or delusional scenarios warranting dismissal of the case under
section l9l5(e) as frivolous. See Neitzke v. Williams, 490 U.S. 319, 325 (1989); Best v. Kelly, 39
F.3d 328, 330-31 (D.C. Cir. 1994); see also Crisafi v. Holland, 655 F.2d 1305, 1307-08 (D.C.
Cir. 1981) ("A court may dismiss as frivolous complaints . . . postulating events and
circumstances of a wholly fanciful kind."). A separate Order of dismissal accompanies this
Memorandum Opinion.

/ game

United States DistiictjHdg